DETAILED ACTION

Pre-AIA  or AIA  Status

 	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

 	Claims 1-22 are pending in the application.
Election/Restriction
 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
 	I.	Claims 1-15, drawn to a porous structure, classified in class A61B2018/00065.
 	II.	Claims 16-20, drawn to an implant comprising: (a) a tubular interior section; and (b) a tubular exterior section comprising interconnecting porous members, classified in class A61F2005/4455.III.	Claims 21-22, drawn to a method of making a porous structure by 3D printing, classified in class A61J3/00.

 	The inventions of Group I and Group II, and Group II and Group III, are directed to unrelated inventions. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See For Groups I and II: 	(1) the porous structure of Group I can have a materially different mode of operation, function and effect as controlling liquid flowing therethrough, which is materially different from the implant of Group II, which functions to provide a conduit into tissue or the body as an implant.   	(2) The inventions do not overlap in scope as having separate elements (Group II: has a tubular inner section and a tubular outer section, which does not overlap with the porous structure of Group I which can be any shape, e.g., as a flat or square plate having openings.   	(3) The inventions as claimed are not obvious variants  (Group II as a tubular inner section and a tubular outer section, which is not an obvious variant of the porous structure of Group I which can be any shape, e.g., as a flat or square plate having openings, and thus are not obvious variants).   	Similarly, for Groups II and III, the implant of Group II and the method of making the porous structure of Group I (as Group III), are directed to unrelated inventions, for the reasons presented above for Groups I and II.
 	See, MPEP § 802.01 and MPEP § 806.06). 
	Inventions of Groups III and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed as a porous structure can be made by a materially different process than 3D printing of Group III, e.g., by injection molding or casting.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
 	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, and/or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 					Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 12 to 6 pm (ET).  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781